Ft, Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En pleito de Francisco Menéndez y de Juan Prieto contra José del Carmen Martínez fué embargada el 27 de enero de 1927 una plantación de tabaco que el demandado tenía como arrendatario en cierta finca, siendo nombrada depositaría de esa plantación una tercera persona.
Al siguiente día el demandado Martínez y la mercantil Cortés Hermanos celebraron un contrato de refacción agrí-cola de esa plantación de tabaco por el cual la mercantil se comprometió a entregar al refaccionario para el cultivo del tabaco basta la cantidad de $500 por pagos semanales según los fuera necesitando, conviniéndose en que dicho crédito sería liquidado con intereses al 12 por ciento anual y pagado el 30 de junio de 1927, cuya fecha fúé fijada para el venci-miento del contrato.
Anotado ese contrato en el registro de contratos agrícolas *853pocos días después de celebrado, el 10 de febrero de 1927, a los cinco días de esa fecha fué presentada demanda de Cortés Hermanos contra Menéndez y contra Prieto alegando ei mencionado contrato; que a cuenta de él había entregado al refaccionario hasta $331.63; el embargo del tabaco trabado a instancia de Menéndez y de Prieto y que los ha requerido para que reconozcan que su crédito refaccionario es prefe-rente, lo que no han reconocido, por lo que- solicitaron sen-tencia declaratoria de que el crédito refaccionario de la sociedad demandante es preferente al de los demandados para cobrar con dicho tabaco.
Se opusieron los demandados a esa reclamación y el pleito terminó por sentencia que declaró sin lugar la demanda, siendo interpuesta esta, apelación.
 Por los hechos expuestos se ve que cuando la demanda de los apelantes fué presentada, en 15 de febrero de 1927, no había llegado el día de ser liquidado el crédito refaccionario y de tenor derecho el refaceionista a exigir el pago do lo que entonces le fuera debido por el vencimiento de la obligación fijado para el 30 de junio de 1927, y que la demanda no alega hecho alguno de los demandados tendente a la subasta de la plantación embargada para cobrar con ella su crédito, y ni siquiera alega que en el pleito en que se hizo el embargo recayera sentencia condenatoria, por lo que entendemos que la demanda en este pleito carece de liase para que sea resuelta la cuestión propuesta de preferencia de crédito y que de lo que se trata es de que sea resuelta una cuestión abstracta y se establezca regla por si los apelados tratan de obtener la venta de la plantación de tabaco, sin haber una verdadera cuestión entre las partes. Bianchi v. Pierazzi, 25 D.P.R. 631; 1 R.C.L. pág. 317.

Por el expresado motivo la sentencia que declaró sin lugar la demanda debe ser confirmada.